Citation Nr: 0512395	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 30, 
1992, for the award of service connection for degenerative 
disc disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 60 
percent for degenerative disc disease of the lumbosacral 
spine beginning March 27, 1997.  

3.  Entitlement to a disability rating in excess of 40 
percent prior to March 27, 1997, for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 20 
percent disability rating effective from September 30, 1992, 
for degenerative disc disease of the lumbosacral spine.  The 
veteran responded by filing an October 1999 Notice of 
Disagreement regarding both the initial rating and the 
effective date assigned for his low back disability.  In a 
November 1999 rating decision, the veteran was awarded a 
disability rating of 60 percent for his low back disability; 
this award was made effective from March 27, 1997.  In March 
2000, the veteran reiterated his disagreement with the denial 
of an initial rating higher than 20 percent prior to March 
27, 1997, for his low back disability.  In August 2002, the 
RO awarded the veteran a 40 percent rating for his low back 
disability for the period prior to March 27, 1997.  In 
September 2002, the RO provided the veteran with a Statement 
of the Case regarding the issues of entitlement to an earlier 
effective date for the award of service connection for 
degenerative disc disease of the lumbosacral spine, and 
entitlement to a disability rating in excess of 40 percent 
prior to March 27, 1997, for his low back disability.  The 
veteran's VA Form 9 was received in November 2002.  

In April 2005, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket, pursuant to 
38 C.F.R. § 20.900 (2004).  

The issue of entitlement to a disability rating in excess of 
60 percent beginning March 27, 1997, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's application to reopen his claim for service 
connection for a low back disability was received September 
30, 1992.  

3.  Prior to March 27, 1997, the veteran's degenerative disc 
disease of the lumbosacral spine resulted in severe pain and 
muscle spasms, radiculopathy of the lower extremities, and 
other neurological findings.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
September 30, 1992, have not been met.  38 U.S.C.A. §§ 5107, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400 (2004).  

2.  The criteria for the award of a 60 percent rating and no 
higher prior to March 27, 1997, for the veteran's 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-43, 5285-95 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2002 
Statement of the Case and September 2002, March 2003, and 
February 2005 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in, and these records were obtained.  Private 
medical records have also been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 1999, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in August 
2002, in light of the additional development performed 
subsequent to May 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Earlier effective date

The veteran seeks an effective date prior to September 30, 
1992, for the award of service connection for degenerative 
disc disease of the lumbosacral spine.  Except as otherwise 
provided for in circumstances not applicable to this case, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original or reopened claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 
(2004).  The effective date of an award of service connection 
based on new and material evidence after a final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2004).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, the veteran's September 30, 1992, 
effective date is based on the receipt that same date of an 
informal application for service connection for a low back 
disability.  This benefit was subsequently awarded within a 
May 1999 rating decision.  Prior to that decision, the 
veteran was denied service connection for a low back 
disability within a December 1983 rating decision, and no 
appeal of this decision was initiated.  

The veteran and his representative contend that he filed an 
informal application to reopen a service connection claim for 
a low back disability in July 1989, and this claim was never 
adjudicated by the RO.  In a written statement received July 
14, 1989, the veteran's representative asked to "reopen the 
veteran's claim for increased disability benefits."  
Attached to the claim was a note from the veteran to the 
representative requesting him to "file with the VA to have 
my disability increased."  Medical records showing treatment 
for various disabilities, including a knee disability and low 
back pain, were also submitted.  As noted above, the veteran 
had previously been denied service connection for a low back 
disability in December 1983, and had not appealed that 
determination.  At the time the veteran's July 1989 statement 
was received, he had already been granted service connection 
for a right knee disability.  

For the reasons to be discussed below, the Board does not 
find the veteran's July 1989 submissions to constitute an 
informal application to reopen his service connection claim 
for a low back disability.  Neither the statement from the 
veteran's representative nor the veteran himself explicitly 
indicated a desire to reopen his low back disability claim.  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  The mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  See Brannon, supra.  The Board also notes that 
when the veteran reported for VA examination the next month, 
he reported only complaints associated with his right knee; 
no complaints of a low back disability were made by the 
veteran at that time.  Furthermore, when the RO adjudicated 
only the issue of entitlement to an increased rating for a 
right knee disability, the veteran did not object to the fact 
that no other issues were considered by the RO within its 
rating decision.  At no time subsequent to the RO's December 
1983 rating decision denying service connection for a low 
back disability, and prior to September 1992 did the veteran 
indicate an explicit desire to reopen his service connection 
claim for such a disability.  

The veteran's representative has also asserted that a June 
1992 written statement from the veteran to the RO constituted 
an informal claim to reopen the issue of service connection 
for a low back disability.  However, in that statement the 
veteran clearly referenced only his service-connected right 
knee disability, and made no explicit mention of a low back 
disability.  Again, VA is not required to infer a claim not 
explicitly raised by the veteran.  Id.  The veteran did not 
explicitly request to reopen his service connection claim for 
a low back disability until September 1992, and when service 
connection for degenerative disc disease was subsequently 
granted, an effective date of September 30, 1992, was in fact 
awarded.  In light of the above, the Board finds no evidence 
that an effective date prior to September 30, 1992, is 
warranted.  

Finally, the veteran has submitted private medical evidence 
indicating that he has been receiving treatment for a low 
back disability for many years prior to September 30, 1992.  
According to various statements from J.S.B., M.D., a private 
physician, Dr. B. has been treating the veteran for low back 
pain since 1988.  However, even accepting these statements as 
true, evidence of private medical treatment dating to 1988 or 
earlier does not warrant an earlier effective date; VA is 
still bound by applicable laws and regulations stating that 
the effective date of an award of service connection will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).  

Overall, the veteran has failed to establish that an 
effective date prior to September 30, 1992, is warranted.  He 
has not presented evidence indicating an unadjudicated claim, 
either formal or informal, was filed prior to that date.  In 
the absence of such evidence, an earlier effective date must 
be denied.  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Initial rating prior to March 27, 1997

The veteran seeks a disability rating in excess of 40 percent 
for his low back disability for the period prior to March 27, 
1997.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's disability is rated under Diagnostic Code 5293, 
for intervertebral disc syndrome.  The Board notes that new 
regulations have been promulgated regarding the rating of 
this disorder, effective August 22, 2002.  Also, effective 
September 26, 2003, new diagnostic criteria for spinal 
disabilities were added to 38 C.F.R. Part 4, listed as 
Diagnostic Codes 5235- 5243.  38 C.F.R. § 4.71a (2004).  
However, because the issue before the Board is entitlement to 
a higher initial rating prior to March 27, 1997, the revised 
rating criteria do not apply to the time period at issue.  
See VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  

Under the old rating criteria, a 40 percent rating was 
awarded for severe impairment resulting from recurring 
attacks with only intermittent relief.  A 60 percent rating 
was awarded for pronounced impairment, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 60 percent rating represents the maximum schedular rating 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

In support of his claim, the veteran has submitted private 
medical treatment summaries from J.S.B., M.D.  In his 
statements, Dr. B. indicated he has treated the veteran on a 
regular basis since 1988 for severe disabilities of the 
cervical and lumbosacral spine.  The doctor also stated that 
the veteran has displayed a high level of disability since 
treatment began.  For example, in a March 1997 statement the 
veteran was noted to have positive straight leg raising 
tests, diminished strength and reflexes of the lower 
extremities, and disc herniation and spinal stenosis of the 
lumbosacral spine, verified by MRI examination.  In a more 
recent (October 2003) statement, Dr. B. confirmed that the 
veteran was hospitalized twice in 1989 for treatment of his 
low back disability, and has displayed such symptoms as 
severe low back pain with radiculopathy extending into both 
feet, as well as severe muscle spasms of the lumbosacral 
spine.  Additional low back surgery in 1996 failed to provide 
much relief of the veteran's symptoms.  Overall, Dr. B.'s 
treatment records confirm severe low back pain with radiation 
into the lower extremities, recurrent muscle spasm, and 
limitation of motion of the veteran's low back.  

After reviewing these treatment summaries, as well as other 
voluminous medical records, the Board finds that a disability 
rating of 60 percent is warranted for the period prior to 
March 27, 1997.  The veteran's private physician, who has 
treated him for degenerative disc disease of the lumbosacral 
spine since 1988, has confirmed a pronounced level of 
impairment since the award of service connection effective 
from September 30, 1992.  Additionally, other medical 
evidence of record does not refute and in fact confirms a 
pronounced level of impairment resulting from the veteran's 
service-connected low back disability for the time period in 
question.  Therefore, and in light of 38 C.F.R. §§ 4.3 and 
4.7, the Board awards a disability rating of 60 percent for 
the period prior to March 27, 1997.  Inasmuch as this 60 
percent evaluation reflects the highest degree of impairment 
shown from the date of the grant of service connection to 
March 27, 1997, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

However, a disability rating in excess of 60 percent is not 
warranted for the period prior to March 27, 1997.  As is 
noted above, a 60 percent rating represents the maximum 
schedular rating under Diagnostic Code 5293.  Only Diagnostic 
Code 5285, for residuals of fractures of the vertebrae, and 
5286, for ankylosis of the spine, offer schedular ratings in 
excess of 60 percent for spinal disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-86 (2004).  Diagnostic Code 
5285 requires cord involvement, confinement to bed, or the 
need for long leg braces in order to warrant a total (100 
percent) rating.  The medical evidence of record does not 
reflect such symptomatology.  No involvement of the spinal 
cord has been noted by either VA or private medical 
examiners, and the veteran is not bedridden, as he retains 
some ability to ambulate, albeit limited by pain.  
Additionally, no leg braces are required.  Likewise, no 
medical examiner has suggested the veteran has such 
limitation of motion of the lumbosacral spine as to equate to 
unfavorable ankylosis of the lumbosacral spine.  Hence, a 
total rating is also not warranted under Diagnostic Code 
5286.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative disc disease of the 
lumbosacral spine has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  While the veteran has been 
diagnosed as unemployable by his private physician, this 
diagnosis was based on the cumulative effect of various 
disabilities, and not just his degenerative disc disease.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the Board finds that the evidence of record 
supports a 60 percent disability rating and no higher for the 
veteran 's degenerative disc disease of the lumbosacral spine 
for the period prior to March 27, 1997.  As a preponderance 
of the evidence is against the award of an increased rating 
in excess of 60 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an effective date prior to September 30, 1992, 
for the award of service connection for degenerative disc 
disease of the lumbosacral spine is denied.  

Entitlement to a 60 percent disability rating and no higher 
is granted for the period prior to March 27, 1997, for the 
veteran's degenerative disc disease of the lumbosacral spine.  


REMAND

As was noted in the introduction, the veteran filed a Notice 
of Disagreement in November 1999 regarding the assignment of 
a 20 percent initial rating for his degenerative disc disease 
of the lumbosacral spine.  However, he was issued a Statement 
of the Case only regarding the issue of entitlement to a 
disability rating in excess of 40 percent prior to March 27, 
1997.  While he was awarded a 60 percent rating by the RO 
effective from March 27, 1997, this award does not fully 
satisfy his appeal.  Because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status 
and the Board concludes that because a timely Notice of 
Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case regarding the issue of entitlement to 
a disability rating in excess of 60 percent for the period 
subsequent to March 27, 1997, for his degenerative disc 
disease of the lumbosacral spine.  The U.S. Court of Appeals 
for Veterans Claims (hereinafter Court) held in Manlincon v. 
West [12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

The Board also notes that the during the pendency of this 
appeal, the rating criteria for the evaluation of spinal 
disabilities has changed.  Effective September 23, 2002, new 
criteria were established for rating of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  
Also, effective September 26, 2003, new diagnostic criteria 
for spinal disabilities were added to 38 C.F.R. Part 4, 
listed as Diagnostic Codes 5235-5243.  68 Fed. Reg. 51454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  To date, the RO has 
neither considered the veteran under the revised rating 
criteria, nor provided him with a copy of the same.  Such 
actions should be accomplished prior to any return of this 
issue to the Board.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

The RO should issue a Statement of the Case 
regarding the issue of entitlement to a 
disability rating in excess of 60 percent 
subsequent to March 27, 1997, for 
degenerative disc disease of the lumbosacral 
spine.  This Statement of the Case should 
reflect both the former and revised criteria 
for the evaluation of spinal disabilities, 
as applicable to the veteran's claim.  The 
appellant and his representative are hereby 
notified that, following the receipt of the 
Statement of the Case, a timely substantive 
appeal must be filed if appellate review by 
the Board is desired.  If and only if a 
timely substantive appeal is filed should 
this issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


